DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This office action is in response to the amendment filed on 12/02/2020.
Claims 1, 4, 6, 7, 9, 12, 14, and 18 have been amended.
Claims 1 – 18 are pending for consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) dated 9/02/2020 and 9/02/2020 have been received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6, 7, 9, 12, 14, and 18 have been fully considered but they are moot in view of new grounds of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 12, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/182257) (hereafter Lee) and in view of Gibson et al. (US 2020/0258176) (hereafter Gibson).

Regarding claim 1 Lee teaches: A method for electronic document signing, comprising: receiving a document from a first device managed by a first user of a plurality of users (Lee, in Para. [0009] discloses “the memory of the computing platform comprises a plurality of user blockchains associated with a respective plurality of users”); generating a first hash of the document, and providing the first hash of the document in a block of a blockchain (Lee, in Para. [0065] discloses “The root digest of the requested network function, in turn, may be hashed with the block hash of the most immediately preceding block of blockchain 226.”);
receiving first signature information of the first user from the first device
 forming a signed document by associating the first signature information with the document 
generating first transaction information that is related to the first signature information received from the first device managed by the first user, and providing the first transaction information to a block of the blockchain; 

generating a second hash of the signed document, providing the second hash of the signed document in a block of the blockchain, and storing the signed document in a storage; 
providing the signed document to a second device managed by a second user of the plurality of users; and then 
receiving additional signature information of the second user from the second device 
forming an updated signed document by associating the additional signature information with the signed document; ]
generating additional transaction information related to the received additional signature information of the second user, and providing the additional transaction information to a block of the blockchain; (Examiner note: electronically signing, hashing, transmitting data (documents) are met by the decentralized peer-to-peer (P2P) system) (Lee, in Para. [0039] discloses “The disclosure provided herein is described, at least in part, in relation to a decentralized peer-to-peer (e.g., P2P) system specialized for the purpose of managing one or more blockchains.” Lee, in Para. [0057] discloses “In order to request execution of network functions, such as storing transaction information and/or smart contract operations, processors of lightweight node computing devices 250A and 250B may execute network commands to broadcast the network functions to decentralized P2P network 270 comprising full node computing devices 210A-210F.”); 
and generating a third hash of the updated signed document, and providing the third hash of the updated signed document to a block of the blockchain (Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Lee, in Para. [0042] discloses “the decentralized P2P system may be specialized for the purpose of managing one or more distributed ledgers, such as private blockchain(s) and/or public blockchain(s), through the implementation of digital cryptographic hash functions, consensus algorithms, digital signature information, and network-specific protocols and commands.” Lee, in Para. [0144] discloses “At step 522, the automated event processing computing platform 410 may periodically update its training data set to include all or some of the event information received since the last time the trust models were updated.”).
Lee fails to explicitly teach:
receiving first signature information of the first user from the first device
 forming a signed document by associating the first signature information with the document 
generating first transaction information that is related to the first signature information received from the first device managed by the first user, and providing the first transaction information to a block of the blockchain; 
generating a second hash of the signed document, providing the second hash of the signed document in a block of the blockchain, and storing the signed document in a storage; 
providing the signed document to a second device managed by a second user of the plurality of users; and then 
receiving additional signature information of the second user from the second device 
forming an updated signed document by associating the additional signature information with the signed document;
Gibson from the analogous technical field teaches: receiving first signature information of the first user from the first device
 forming a signed document by associating the first signature information with the document 
generating first transaction information that is related to the first signature information received from the first device managed by the first user, and providing the first transaction information to a block of the blockchain;

(Gibson, in Para. [0010] discloses “The method may include: receiving or retrieving an electronic document available for annotation or execution by one or more parties; transmitting the electronic document for display on a first computing device to the first computing device at a first location; authenticating an identity of a first user of the first computing device; receiving electronic signals representing an user input of the first user from the first computing device; generating digital data representative of an indicia based the user input of the first user from the first computing device; and applying the digital data to the electronic document to form a first annotation or signature from the first user.” Gibson, in Para. [0037] discloses “the method may include: assigning or retrieving an address of the electronic document on a blockchain; authenticating the first user as a valid party to the electronic document before applying the digital data to the electronic document to form the first annotation or signature from the first user; encrypting and storing an edited version of the electronic document including the first annotation or signature in a block on the blockchain”)
generating a second hash of the signed document, providing the second hash of the signed document in a block of the blockchain, and storing the signed document in a storage; 
providing the signed document to a second device managed by a second user of the plurality of users; and then 
receiving additional signature information of the second user from the second device 
forming an updated signed document by associating the additional signature information with the signed document; 

(Gibson, in Para. [0014] discloses “transmitting the electronic document for display on a second computing device to the second computing device at a second location; authenticating an identity of a second user of the second computing device; receiving electronic signals representing an user input of the second user from the second computing device; generating digital data representative of an indicia based the user input of the second user from the second computing device; and applying the digital data to the electronic document to form a first annotation or signature from the second user” Gibson, in Para. [0062] discloses “the method may further include: receiving, from the second computing device, electronic signals representing an additional user input of the user; generating digital data representative of a second indicia based the additional user input of the user from the second computing device; applying the digital data to a digital compliance audit certificate associated with the electronic document to form a second annotation or signature from the user; and storing the digital compliance audit certificate on a database”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, in view of the teaching of Gibson, which discloses an electronic signature generation procedure for users comprising appropriate management of the related document in order to improve security of the document electronic signature procedure (Gibson, [0010, 0037, 0014, 0062]).

Regarding claim 2 Lee teaches: The method of claim 1, further comprising:  WBD (US) 432051OOvi20providing the updated signed document to the first device managed by the first user (Examiner note: as noted above, receiving and updating data (documents) information is met by operations of the processing computing platform) (Lee, in Para. [0134] discloses “At step 515, the automated event processing computing platform 410 may again generate and transmit a new block containing event records including the event record with the updated smart contract information.”); receiving verification information from the first user providing the verification information from the first user to a block in the blockchain (Examiner note: as noted above, providing documents from one (first) device to the other (second) device is met by the data communication between computing devices within a network) (Lee, in Para. [0052] discloses “The local network connecting auto identification and mapping computing platform 120, system infrastructure 130, and/or post-performance review computing device 140 may interface with network 150 and enable communication with user computing devices ll0A-ll0N.” Lee, in Para. [0037] discloses “The automated event processing computing platform may further provide services related to the information on the block chain, such as transaction verification”).

Regarding claim 3 Lee teaches: The method of claim 1, further comprising displaying the blockchain to provide a transaction history of the document, the signed document, and the updated signed document (Lee, in Para. [0096] discloses “Such enriched blockchains may include a history of information about a user or a corporate entity and trust information derived therefrom. The historical information may include previous transactions involving the user or corporate entity, background information about the user or corporate entity, as well as supply chain information for a corporate entity.”).
Regarding claim 4 Lee teaches: The method of claim 1, wherein the first transaction information or the additional transaction information includes a transaction type, user information, a status of the document, and time or date information (Lee, in Para. [0114] discloses “The trained model(s) may tend to indicate higher or lower levels of trust based on the event information (including transaction information and user information) and associated data.” Lee, in Para. [0135] discloses “Additionally or alternatively, the request may identify the parties to the transaction, the amount of the transaction, the time of transaction, or provide some other criteria for finding the transaction.”).

Regarding claim 6 Lee teaches: The method of claim 1, wherein the first signature information or the additional signature information includes electronic or digital signature information (Lee, in Para. [0082] discloses “Memory 220 may also store data and/or computer executable instructions used in performance of one or more aspects described herein. For example, memory 220 may store digital signature information 221”).

Regarding claim 7 Lee teaches: The method of claim 1, wherein generating a first hash of the document, or generating a second hash of the signed document, or generating a third hash of the updated signed document comprises applying a hash function to electronic data of the document, the signed document, or the updated signed document (Lee, in Para. [0085] discloses “Processors 211, ASIC devices 216, and/or GPUs 217 of full node computing device 210 may execute hash functions 222 to generate a digest of the requested network function. The resultant digest of the requested network function, in turn, may be hashed with the block hash of the most immediately preceding block of the blockchain”).

Regarding claim 8 Lee teaches: The method of claim 7, wherein the hash function comprises a SHA256 or RIPEMD function (Lee, in Para. [0046] discloses “Examples of digital cryptographic hash functions may include BLAKE (e.g., BLAKE-256, BLAKE-512, and the like), MD (e.g., MD2, MD4, MD5, and the like), Scrypt, SHA (e.g., SHA-1, SHA – 256, SHA – 512, and the like)”).

Regarding claim 9, claim 9 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.

Regarding claim 10, claim 10 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 11, claim 11 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 16 and rejected for the same reasons.

Claims 5, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/182257 A1) (hereafter Lee), in view of Gibson et al. (US 2020/0258176) (hereafter Gibson), and in view of Smith et al.  (US 2017/0316390 A1) (hereafter Smith).

Regarding claim 5 Lee as modified fails to explicitly teach: The method of claim 1, wherein the storage comprises a cloud based storage platform.
Smith from the analogous technical field teaches: The method of claim 1, wherein the storage comprises a cloud based storage platform (Smith, in Para. [0223] discloses “In one embodiment, the existing database of attested users is stored in an online or cloud based storage.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as modified by Gibson, in view of the teaching of Smith which discloses database storage on the cloud platform in order to improve blockchain data management in the system (Smith, [0223]).

Regarding claim 13, claim 13 dependent on claim 9 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 17 Lee fails to explicitly teach: The system of claim 9, wherein in the system comprises a website or a mobile application that is accessed by the plurality of users using two-factor authentication.
Smith from the analogous technical field teaches: The system of claim 9, wherein in the system comprises a website or a mobile application that is accessed by the plurality of users using two-factor authentication (Smith, in Para. [0143] discloses “The validator may employ multi-factor authentication to ascertain that the user controls the user's provided communication channels.” Smith, in Para. [0175] discloses “the system 100 may interconnect a plurality of participants (e.g., devices, systems, components, resources, facilities, and so on) in a communicating relationship via one or more communication networks 190. The participants may, for example, include a user computing device or user 110”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, in view of the teaching of Smith which discloses a multi-factor (including two-factor) authentication of a plurality of users in order to improve security of the system (Smith, [0143, 0175]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al.  (US 2017/0316390) (hereafter Smith) and in view of Gibson et al. (US 2020/0258176) (hereafter Gibson)

Regarding claim 18 Smith teaches: A method for electronic document signing, comprising: 
(Examiner note: It is understood that terms such as "first", "second", “third”, "top", "bottom" and the like, are words of convenience and are not to be construed as limiting terms unless specifically stated to the contrary) (Smith, in Para. [0213] discloses “At first, the user is presented with a login or entry screen of the online site” Smith, in Para. [0112] discloses “References to items in the singular should be understood to include items in the plural, and vice versa, unless explicitly stated otherwise or clear from the context.” Smith, in Para. [0175] discloses “the system 100 may interconnect a plurality of participants (e.g., devices, systems, components, resources, facilities, and so on) in a communicating relationship via one or more communication networks 190. The participants may, for example, include a user computing device or user 110”);
upon receiving first authentication information from the first user in one or more inputs in the login screen displayed on the display of the first device, displaying a document upload and signature screen on the display of the first device; (Smith, in Para. [0205] discloses “the electronic display or presentation has a login or entry screen corresponding to the merchant's website and receiving an indication from a user to start processing a transaction comprises receiving login information from the user and validating the login information.” Smith, in Para. [0217] discloses “a method of validating personal identification information during account creation, or adding new or updated personal identification information to be validated and authenticated, by an attestor 1240.”);
receiving a document from the first user through the document upload and signature screen; receiving first signature of the first user from the first device;]
generating transaction details related to the receiving of the document, generating a hash of the document, and providing the transaction details and the hash of the document to a block of a blockchain; 5Docket No.: 202964.0630.0 (P 141) (Smith, in Para. [0143] discloses “the attestation protocol requires the attestor to apply a cryptographic hash function, such as the SHA256 cryptographic hash function, to data comprising some or all of the user's information or data derived from some or all of the user's information.” Smith, in Para. [0146] discloses “the use of either merkel trees, accumulators, or other suitable mechanism allows for a reduction in or minimization of the number of transactions required to store the attestations on the ledger or blockchain.”);
displaying a login screen on a display of a second device managed by a second user of the plurality of users; 
upon receiving authentication information from the second user in one or more inputs in the login screen displayed on the display of the second device, displaying a signature screen on the display of the second device including one or more inputs for receiving signature information from the second user; and 
upon receiving the signature information from the second user, generating additional transaction information related to the received signature information of the second user, and providing the additional transaction information to a block of the blockchain (Smith, in Para. [0230] discloses “In step 1506, the attestor validates the information received from the digital entity, performing diligence on the digital entity to ensure it is legitimate. In step 1508, the attestor combines a hash of the information with the public key to create a public attest key, according to the attestation protocol described herein. In step 1510, the attestor creates an attestation address based on the public attest key. In step 1512, the attestor generates a signed transaction and broadcasts the transaction to a centralized or distributed ledger. The method finishes at finish block 1514.”).
Smith fails to explicitly teach: receiving a document from the first user through the document upload and signature screen; receiving first signature of the first user from the first device;
Gibson from the analogous technical field teaches: receiving a document from the first user through the document upload and signature screen; receiving first signature of the first user from the first device; (Gibson, in Para. [0010] discloses “The method may include: receiving or retrieving an electronic document available for annotation or execution by one or more parties; transmitting the electronic document for display on a first computing device to the first computing device at a first location; authenticating an identity of a first user of the first computing device; receiving electronic signals representing an user input of the first user from the first computing device; generating digital data representative of an indicia based the user input of the first user from the first computing device; and applying the digital data to the electronic document to form a first annotation or signature from the first user.” Gibson, in Para. [0037] discloses “the method may include: assigning or retrieving an address of the electronic document on a blockchain; authenticating the first user as a valid party to the electronic document before applying the digital data to the electronic document to form the first annotation or signature from the first user; encrypting and storing an edited version of the electronic document including the first annotation or signature in a block on the blockchain”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, in view of the teaching of Gibson, which discloses an electronic signature generation procedure for users comprising appropriate management of the related document in order to improve security of the document electronic signature procedure (Gibson, [0010, 0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431